286 S.W.3d 168 (2008)
In re Raymond E. BORNHOFT, Arkansas Bar No. 85014.
No. 08-713.
Supreme Court of Arkansas.
June 26, 2008.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, and in lieu of facing disciplinary proceedings for serious misconduct involving client funds, we hereby accept the voluntary surrender of the law license of Raymond E. Bornhoft, Fayetteville, Arkansas, to practice law in the State of Arkansas. Mr. Bornhoft's name shall be removed from the registry of licensed attorneys, and he *169 is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.